DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed on June 1, 2021.  Accordingly, claims 1-22 are currently pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on May 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,826,512 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1-22, in addition to the submission of the terminal disclaimer for disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent No. 10,826,512 B1, applicants’ arguments in the fourth and sixth paragraphs at page 10 of 11 of the Remarks and amendments have been considered and found persuasive.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to 


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858